Weintraub, C. J.
(concurring). I join in the opinion of Mr. Justice Proctor.
1 have no difficulty with the ease at hand, but since it is evident that courts are about to re-examine the whole spectrum of the juvenile process in constitutional terms, I think *244it appropriate to comment, in broad terms, upon that troublesome subject.
Under our statute the approach to juvenile delinquency is wholly rehabilitative except with respect to heinous offenses committed by a juvenile age 16 or 17, as to which the juvenile court, if it finds another objective is demanded in the public interest, may refer the juvenile to the criminal courts.
Few of man’s institutions reach the heights meant for them. This, of course, is no reason to tear down what we have. That the juvenile process may fall short of its ideal would not justify returning the infant to the throes of the criminal process. Nor does that circumstance suggest that we apply wholesale to the juvenile process the constitutional rights of one suspected or charged with crime, for we cannot deal with juvenile delinquency as if it were a crime without giving it precisely that character.
The object of the juvenile process is to make men out of errant boys. In that process we must build upon the truth. A juvenile should be led to believe the decent thing is to come clean, to face the music. A father, inquiring as to possible misconduct of his son, would feel a bit absurd if he told the son the truth may be used against him, that he has a right hot to answer, and that he may consult counsel before deciding whether to talk. That scene would be absurd for a couple of reasons, and one is that that is no way to teach integrity. No parent would deal that way with his child, and I would hope that government need not deal that way with him when it claims the parental role as it does in the juvenile process.
This of course does not take the juvenile process beyond all constitutional protection. A child can be rehabilitated only in the face of the truth, and that process would be undue which harbors the danger of falsity. If a confession is obtained in circumstances which cast doubt upon its truthfulness, it has no place in the juvenile process. Hence I agree that due process of law would be offended by the use of a confession which is “involuntary” in the sense of that word as it *245once was understood with respect to confessions of adults, that is, a confession obtained by means which cast doubt upon its reliability. Thus, there should be every assurance that the juvenile was not led into a false account, and to that end, at least if the offense is a serious wrong, the police should see that a parent or some relative or friend is present, if it is at all feasible, to allay the fear or pressure a youngster could feel in strange hands and a strange setting. And of course a parent cannot be excluded because the infant wants it that way; the decision is the parent’s and not the child’s. But an infant need not be warned that the truth will be used against him, for the very assumption of the juvenile process is that the truth will be used to help him. Rather he should be impressed with the fact that a false admission would be as wrong as a false denial. And because of the ease with which some boys may yield to suggestion, I would insist upon a quantum of corroboration we do not now demand with respect to confessions of adults. This is especially true where the wrong is such that rehabilitation could not be achieved without confinement.
1 would add a word with respect to the appropriateness of the principle, evolved with respect to crime, calling for the suppression of the truth in order to deter official misbehavior.
If the State would rehabilitate a youngster, its officers of course should set the good example. The police should not use tactics which are palpably wrong. I do not refer, however, to the rules of the drawing room or the playing field. The State cannot be that immaculate if it is to cope with the dirty business of lawlessness, and even offenders, juvenile and adult, would not expect it to be. Rather I refer to conduct intolerable to one who is sensible to the demands of effective law enforcement.
With respect to crime, we suppress the truth even if it means the release of one who is plainly guilty, and this in the belief that the support thereby given a constitutional value outweighs the price tomorrow’s victims may pay. I would suggest that it need not follow that the same course should be *246pursued with respect to juvenile delinquency, since as to it there is still another value to be weighed, to wit, the rehabilitation of the infant. To deny an infant the attention he needs because the police erred in obtaining evidence of that need may not be the parental thing to do.
Hall, J., concurs in result.
For reversal —- Chief Justice Weintratjb and Justices Jacobs, Erancis, Proctor, Hall, Sohettino and Haneman — 7.
For affirmance — None.